EXHIBIT 2.8 EXECUTION COPY STOCK PURCHASE AGREEMENT among EAGLE ROCK ENERGY PARTNERS, L.P. (“Purchaser”), STANOLIND HOLDINGS, L.P. (“Seller”) and STANOLIND OIL AND GAS CORP. (the “Company”) TABLE OF CONTENTS Page Article I Definitions 1 Section 1.1 Defined Terms 1 Section 1.2 References and Titles 10 Article II Purchase and Sale 11 Section 2.1 Agreement to Purchase and Sell 11 Section 2.2 Earnest Money Escrow Deposit 11 Section 2.3 Payments on Closing; Adjustments to Purchase Price 11 Section 2.4 Excluded Assets/Excluded Liabilities 12 Section 2.5 Closing 12 Section 2.6 Taking of Necessary Action; Further Action 13 Article III Representations and Warranties of Seller and the Company 13 Section 3.1 Representations of Seller 13 Section 3.2 Representations of the Company 14 Article IV Representations and Warranties of Purchaser 31 Section 4.1 Organization 31 Section 4.2 Authority and Enforceability 31 Section 4.3 No Violations 31 Section 4.4 Consents and Approvals 31 Section 4.5 Litigation 32 Section 4.6 Funding 32 Section 4.7 Brokers 32 Section 4.8 Investment Intent 32 Article V Covenants 32 Section 5.1 Conduct of Business by the Company and its Subsidiaries Pending Closing 32 Section 5.2 Access to Assets, Personnel and Information 34 Section 5.3 No Solicitation 36 Section 5.4 Additional Arrangements 36 Section 5.5 Public Announcements; Confidentiality 36 Section 5.6 Payment of Expenses 37 Section 5.7 Continuation of the Company's Existing Indemnification Obligations 37 Section 5.8 Termination of Certain Agreements 37 Section 5.9 Resignation of Directors and Officers; Termination of Agreements 37 Section 5.10 Adjustments to Base Purchase Price for Title and Environmental Defects 38 Section 5.11 Additional Adjustments to Base Purchase Price 44 Section 5.12 Purchase Price Calculation 46 Section 5.13 No Duplicate Adjustments 46 Section 5.14 Escrow Disbursements 46 Section 5.15 Company Employees 47 Section 5.16 Termination of Company Credit Agreement 47 Section 5.17 Excluded Assets/Excluded Liabilities 47 Section 5.18 Covenant on SEC Compliance 48 Section 5.19 Unwinding of Product Hedging Contracts 48 Section 5.20 Indemnification 49 Section 5.21 Procedures 50 Section 5.22 Payment of Indemnification Payments 51 Section 5.23 No Consequential Damages 51 Section 5.24 Scope of Representations of Seller and the Company 51 Section 5.25 Mitigation of Damages/Minimization of Claim 52 Section 5.26 Exclusive Remedy 52 Article VI Conditions 52 Section 6.1 Conditions to Each Party's Obligation to Proceed with Closing 52 Section 6.2 Conditions to Obligations of Purchaser 53 Section 6.3 Conditions to Obligations of Seller 55 Article VII Termination 55 Section 7.1 Termination Rights 55 Section 7.2 Effect of Termination 56 Section 7.3 Default 56 Section 7.4 Arbitration 57 Article VIII Taxes 57 Section 8.1 Tax Matters 57 Article IX Miscellaneous 58 Section 9.1 Survival of Representations and Warranties 58 Section 9.2 Amendment 59 Section 9.3 Notices 59 Section 9.4 Counterparts 60 Section 9.5 Severability 60 Section 9.6 Entire Agreement; No Third Party Beneficiaries 60 Section 9.7 Applicable Law 60 Section 9.8 No Remedy in Certain Circumstances 60 Section 9.9 Designation of Third Party in Event of Disagreement 60 Section 9.10 Assignment 61 Section 9.11 Waivers 61 Section 9.12 Confidentiality Agreement 61 Section 9.13 Incorporation 61 Section 9.14 Cooperation After Closing 61 Section 9.15 Mutual Release 62 Section 9.16 Fair Construction 62 Section 9.17 Schedules 62 Section 9.18 Purchaser’s Reassignment of Undeveloped Acreage 62 EXHIBITS Exhibit A — Earnest Money Escrow Agreement Exhibit B — Form of Defect and Warranties Escrow Agreement Exhibit C — Forms of Goodwill Protection Agreement, with exhibit SCHEDULES Company Disclosure Schedule iii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement is made and entered into as of April 2, 2008, by and among Eagle Rock Energy Partners, L.P., a Delaware limited partnership (“Purchaser”); Stanolind Holdings, L.P., a Texas limited partnership (“Seller”); and Stanolind Oil and Gas Corp., a Delaware corporation (the “Company”; Purchaser, Seller and the Company, individually, a “Party”, and, collectively, the “Parties”). Recitals A. Purchaser desires to buy and Seller desires to sell all of the issued and outstanding capital stock of the Company, upon the terms and subject to the conditions set forth in this Agreement. B. Purchaser and Seller desire to make certain representations, warranties, covenants and agreements in connection with such purchase and sale of stock provided for in this Agreement and also to prescribe various conditions to such purchase and sale of stock. C. The Company desires to join in the execution of this Agreement for the purpose of evidencing consent to the consummation of the foregoing transaction and for the purpose of making certain representations and warranties to and covenants and agreements with Purchaser. IN CONSIDERATION of the recitals and the mutual covenants and agreements set forth in this Agreement, the Parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Defined Terms . As used in this Agreement, each of the following terms has the meaning given in this Section 1.1 or in the Sections referred to below: “Accountant” means Elms, Faris & Company, LLP, Midland, Texas. “Accounts Receivable” has the meaning specified in Section 3.2(kk). “Advisory Services Agreement” means the Advisory Services, Reimbursement and Indemnification Agreement, effective as of August 30, 2004, between the Company and NGP. “Affiliate” means, with respect to any Person, each other Person that directly or indirectly (through one or more intermediaries or otherwise) controls, is controlled by, or is under common control with such Person; provided, however, that Seller, the Company and Stanolind Operating Corp. shall not be considered Affiliates of Purchaser, and Purchaser, its direct and indirect subsidiaries and its general partner and the owners of its general partner, will not be considered Affiliates of each other, by virtue of their common ownership and common control by NGP. Table of Contents “Aggregate Defect Threshold” has the meaning specified in Section 5.10(b)(ii). “Agreement” means this Stock Purchase Agreement, as amended, supplemented or modified from time to time. “Allocated Values” means the allocation of values for all of the assets of the Company shown in Section 1.1 of the Company Disclosure Schedule. “Base Purchase Price” has the meaning specified in Section 2.3. “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act, as amended. “CERCLIS” means the Comprehensive Environmental Response, Compensation and Liability Information System List. “Closing” means the closing and consummation of the transactions contemplated by this Agreement. “Closing Date” means April 30, 2008, or such later date as may be mutually agreed by the Parties. “Closing Statement” has the meaning specified in Section 5.12. “COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and Code Section 4980B and of any similar state law. “Code” means the Internal Revenue Code of 1986, as amended. “Company” has the meaning specified in the introductory paragraph to this Agreement. “Company Certificate” means a certificate representing shares of Company Common Stock. “Company Common Stock” means the common stock, par value of $.01 per share, of the Company. “Company Credit Agreement” means the Credit Agreement, entered into effective as of December 15, 2004, among the Company, Bank of America, N.A., successor by merger to Fleet National Bank, as Administrative Agent, and the other financial institution parties thereto, as amended by First Amendment to Credit Agreement, dated April 7, 2005, Second Amendment to Credit Agreement, dated June 29, 2007, and Third Amendment to Credit Agreement, dated January 18, 2008. “Company Disclosure Schedule” means the Disclosure Schedule of the Company delivered in connection with this Agreement and any documents listed on such Disclosure Schedule and expressly incorporated therein by reference. “Company Employee Benefit Plans” has the meaning specified in Section 3.2(n)(i). Table of Contents “Company Financial Statements” means the audited consolidated financial statements of the Company and its Subsidiaries (including the related notes) as of and for the year ended December 31, 2006; and the unaudited (and when delivered, the audited) consolidated financial statements of the Company and its Subsidiaries (including the related notes) as of, and for the year ended, December 31, 2007. “Company Indemnified Parties” has the meaning specified in Section 5.7. “Company Permits” has the meaning specified in Section 3.2(q). “Company Representative” means any director, officer, employee, agent, advisor (including legal, accounting and financial advisors) or other representative of the Company. “Confidentiality Agreement” means the letter agreement entered into the 27th day of November, 2007, between Purchaser and Seller relating to Seller’s furnishing of information to Purchaser in connection with Purchaser’s evaluation of the possibility of acquiring the Company. “Confidentiality and Noncompete Agreements” means the Confidentiality and Noncompete Agreements, dated as of August 30, 2004, among Seller, the Company and each of Randy L. Stevens, William L. Porter, Michael L. Stewart and David Farmer. “Damages” means any and all liabilities, damages and losses, and all costs or expenses, including costs of investigation and defense and reasonable attorneys’ and consultants’ fees and expenses incurred in respect of Third Party claims or claims between or among the Parties, but excluding special, incidental, indirect, consequential, punitive or exemplary damages (unless such amount is recovered from an Indemnified Party pursuant to a claim by a Third Party). “Debt” means, for any Person, without duplication:(a) all obligations of such Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments, (c) all indebtedness of such Person on which interest charges are customarily paid or accrued, (d) all Guarantees of such Person, (e) the unfunded or unreimbursed portion of all letters of credit issued for the account of such Person, (f) the present value of all obligations in respect of leases that are capitalized on the books and records of such Person, (g) all obligations of such Person representing the deferred purchase price of property or services purchased by such Person other than trade payables incurred in the ordinary course of business and which are not more than 90 days past invoice date (which trade payables are current liabilities for purposes of calculating Working Capital), (h) all indebtedness, liabilities and obligations secured by a Lien (other than a Permitted Encumbrance) on the assets of such Person whether or not such indebtedness, liability or obligation is otherwise non-recourse to such Person, and (i) all liabilities of such Person as a general partner or joint venturer for obligations of the nature described in (a) through (h) preceding. “December 31 Financial Statements” has the meaning specified in Section 5.11(e). “Defects Escrow” has the meaning specified in Section 5.10(c)(ii). “Defects and Warranties Escrow” has the meaning specified in Section 2.2. Table of Contents “Defects and Warranties Escrow Agreement” has the meaning specified in Section 2.2. “Defensible Title” means such right, title and interest that (a) with respect to an Ownership Interest in any lease, unit or well reflected in Section 1.1 of the Company Disclosure Schedule: (i) is evidenced by an instrument or instruments filed of record in accordance with the conveyance and recording laws of the applicable jurisdiction to the extent necessary to give the Company and Purchaser, through its ownership of the Company Common Stock, the right to enjoy the benefits of possession of (x) the presently producing formation in such Ownership Interest and (y) any other depths in such Ownership Intereststo which value has been allocated by Purchaser as shown in
